In unequivocal language the testator bequeathed his residuary estate to trustees "in trust * * * during the lives" of his two grandchildren. The testator's directions to the trustees to apply the income of the estate to the support of the testator's wife "during her lifetime" and to preserve his home for the use of his wife "as long as she lives" and the testator's failure to make any express provisions for the contingency that his wife might survive her two grandchildren may indicate that the testator did not regard that contingency as substantial, but do not indicate that the testator intended to extend the duration of the trust beyond the limits unequivocally fixed by the testator. By necessary implication the testator's directions to the trustees are limited to the period of the trust created by the testator and the provisions of the decree construing such directions must also be so read. We have examined the other contentions of the appellant and agree with the disposition made by the courts below.
The order should be affirmed, with costs payable out of the estate to the appellant and the respondent trustees.
LEHMAN, Ch. J., LOUGHRAN, LEWIS, CONWAY, DESMOND, THACHER and DYE, JJ., concur.
Order affirmed, etc. *Page 34